303 S.W.3d 168 (2010)
Loretta LEWIS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 71167.
Missouri Court of Appeals, Western District.
February 23, 2010.
Loretta Lewis, Kansas City, MO, pro se.
Larry R. Ruhmann, Jefferson City, MO, for Respondent.
Before Division III: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
Loretta Lewis appeals the Labor and Industrial Relations Commission's ("Commission") order affirming the determination that Lewis is disqualified from receiving unemployment security benefits. Lewis contends that the Commission erred in affirming the order because: (1) Lewis did not voluntarily quit her job but was effectively terminated; and (2) even if Lewis voluntarily quit her employment, her employer effectively moved up her date of termination from January 27, 2009, to January 22, 2009. Affirmed. Rule 84.16(b).